Title: To Thomas Jefferson from Benjamin Morgan, 12 December 1808
From: Morgan, Benjamin
To: Jefferson, Thomas


                  
                     Sir
                     
                     New Orleans Decr 12th 1808
                  
                  The office of Register for Land claims in this part of our Territory has become vacant by the death of Mr Van Pradelles and I take the liberty of recommending Philip Grymes Esqr our present District Attorney as a suitable Person to fill the vacancy
                  My acquaintance with this Gentleman is not of long standing but his conduct since his arrival among us has been so independant and patriotic that I think him justly entitled to all the support his Government can give him—I presume several applications will be made for this Appointment and some of the Applicants will most likely be recommended by Persons better known to you than I am but I can with confidence Assure you that in my opinion few Men are to be found here who will fill the Office with the same Industry Independence & strict adherence to the Principles of our Government as the Gentleman I recommend—your having Once honored me with a high token of Confidence together with an Ardent desire to see our Offices filled by Firm Men who love their Country and will support its rights has induced me to Address you on this subject—
                  I am with great respect your most Obt Servant
                  
                     Benja Morgan
                     
                  
               